DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on November 10, 2020 was received. Claim 11 was amended. No claim was canceled or added. Claims 17-18 were withdrawn. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued July 10, 2020. 

Claim Objections
The claim rejection on claim 11 is withdrawn, because the claim has been amended. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 4, 6-10, 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ajdelsztajn (US20130126773) in view of Kawakita (US20100183842). 
Regarding claim 1, Ajdelsztajn teaches a method of forming a hermetic coating for gate valve to prevent gas and or oil permeating with high velocity oxygen fuel 
Ajdelsztajn does not explicitly teaches the flow ratio of inert gas and oxygen. Ajdelsztajn teaches the air (comprising nitrogen) is mixed with oxygen to form the oxidant (paragraph 0033). However, Kawakita teaches a method of forming a coating on a substrate with HVOF (abstract) and discloses inert gas (nitrogen) is introduced to the combustion chamber to control the temperature of the combustion jet, specifically the increase of amount of inert gas lower the temperature of the combustion steam (abstract, paragraph 0046, 0052). Ajdelsztajn teaches cooling the feedstock in the combustion stream is desired to preclude too much melting of the feedstock (paragraphs 0024), but too much cooling of the combustion steam by inert gas is not desired due to formation of impure combustion gases (paragraph 0023). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the amount of the air (comprising inert gas nitrogen) of the oxidant mixture in the process to yield the temperature of the combustion stream without too much impure combustion gases produced. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
	Regarding claim 2, Ajdelsztajn teaches the fuel is hydrocarbon or hydrogen (paragraph 0033).

	Regarding claim 4, Kawakita teaches a method of forming a coating on a substrate with HVOF (abstract) and discloses inert gas (nitrogen) is introduced to the combustion chamber to control the temperature of the combustion jet, specifically the increase of amount of inert gas lower the temperature of the combustion steam (abstract, paragraph 0046, 0052). Ajdelsztajn teaches cooling the feedstock in the combustion stream is desired to preclude too much melting of the feedstock (paragraphs 0024), but too much cooling of the combustion steam by inert gas is not desired due to formation of impure combustion gases (paragraph 0023). Thus, Ajdelsztajn in view of Kawakita teaches the inert gas is introduced at a flow rate that is sufficient to create a flame temperature in the combustion chamber that is lower in the comparison to a flame temperature generated without the inert gas. It would have been within the skill of the ordinary artisan to adjust and optimize the amount of the air (comprising inert gas nitrogen) of the oxidant mixture in the process to yield the temperature of the combustion stream without too much impure combustion gases produced. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Regarding claim 6, Ajdelsztajn teaches the feedstock is tungsten carbide (paragraph 0049).
Regarding claim 7, Ajdelsztajn teaches the powder feedstock with medium particle size of less than about 10 microns (paragraph 0051), which overlaps with the 
Regarding claim 8, Ajdelsztajn teaches the powder feedstock with medium particle size of less than about 10 microns (paragraph 0051), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
Regarding claim 9, Ajdelsztajn teaches a method of forming a hermetic coating for gate valve to prevent gas and or oil permeating with high velocity oxygen fuel thermal spraying (HVOF), which is free of a polymer sealant (paragraphs 0010, 0030, 0072, 0074-0075) (thin, fluid-tight, as-deposited coating without sealing). Ajdelsztajn teaches to provide a substrate (paragraph 0032). Ajdelsztajn teaches to provide a powder feedstock with medium particle size of less than about 10 microns (paragraph 0051), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. 
Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Regarding claim 10, Kawakita teaches inert gas (nitrogen) is introduced to the combustion chamber to control the temperature of the combustion jet (controlling a flame temperature in the combustion chamber), specifically the increase of amount of inert gas lower the temperature of the combustion steam (abstract, paragraph 0046, 0052). Ajdelsztajn teaches cooling the feedstock in the combustion stream is desired to preclude too much melting of the feedstock (paragraphs 0024), but too much cooling of Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
 Regarding claim 12, Ajdelsztajn teaches the feedstock is tungsten carbide or chromium carbide (paragraph 0049).
	Regarding claim 14, Ajdelsztajn teaches the powder feedstock with medium particle size of less than about 10 microns (paragraph 0051), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
Regarding claim 15, Kawakita teaches inert gas (nitrogen) is introduced to the combustion chamber to control the temperature of the combustion jet (controlling a flame temperature in the combustion chamber), specifically the increase of amount of inert gas lower the temperature of the combustion steam (abstract, paragraph 0046, 0052). Ajdelsztajn teaches cooling the feedstock in the combustion stream is desired to preclude too much melting of the feedstock (paragraphs 0024), but too much cooling of the combustion steam by inert gas is not desired due to formation of impure combustion Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Regarding claim 16, Kawakita teaches inert gas (nitrogen) is introduced to the combustion chamber to control the temperature of the combustion jet (controlling a flame temperature in the combustion chamber), specifically the increase of amount of inert gas lower the temperature of the combustion steam (abstract, paragraph 0046, 0052). Ajdelsztajn teaches cooling the feedstock in the combustion stream is desired to preclude too much melting of the feedstock (paragraphs 0024), but too much cooling of the combustion steam by inert gas is not desired due to formation of impure combustion gases (paragraph 0023). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the amount of the air (comprising inert gas nitrogen) of the oxidant mixture in the process to yield the temperature of the combustion stream without too much impure combustion gases produced. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ajdelsztajn (US20130126773) in view of Kawakita (US20100183842) as applied to claims 1-4, 6-10, 12 and 14-16 above, and further in view of Kurisu (US20160348971). 
Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
	Regarding claim 11, Ajdelsztajn in view of Kawakita teaches all limitation of this claim, except the total flow rate of the oxygen gas and the inert gas. However, Kurisu teaches a method of forming a thermal sprayed coating (abstract), and discloses during HVOF when the flow rate of the oxygen gas too high, there will be too much oxidation of the raw material powder, thus forming a porous coating (paragraph 0094). Kawakita Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ajdelsztajn (US20130126773) in view of Kawakita (US20100183842) as applied to claims 1-4, 6-10, 12 and 14-16 above, and further in view of Xue (US20100151124).  
	Regarding claim 13, Ajdelsztajn in view of Kawakita teaches all limitation of this claim, except the powder feedstock is injected into the nozzle in a radial direction. However, Xue teaches a method of HVOF thermal spraying (paragraph 0021) and discloses to inject the feedstock into the nozzle in radial direction (paragraph 0030). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to inject the feedstock into the nozzle in radial direction during . 

Response to Arguments
Applicant's arguments filed November 10, 2020 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Kawakita introduces its inert gas supply after combustion has taken place.
Kawakita fails to pre-mix its inert gas with oxygen.
Kawakita does not teach or suggest a flow ratio of the inert as to the oxygen gas. 

In response to Applicant’s arguments, please consider the following comments:
Ajdelsztajn teaches to introduce an oxidant to the combustion chamber thorough the oxidant inject port 18 (paragraphs 0031- 0032 and 0034), wherein the oxidant is a combination of oxygen and air (paragraph 0033). Since air comprises oxygen and inert gas nitrogen and argon, Ajdelsztajn’s oxidant (oxygen and air injected together into the injection port 18) reads on the limitation of pre-mixing oxygen gas with an inert gas to produce diluted oxygen gas wherein the pre-mixing occurs prior to the oxygen gas entering the combustion chamber, introducing the diluted oxygen gas into the Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As discussed above, Ajdelsztajn teaches the pre-mix the inert gas with oxygen. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
The rejection is based on Kawakita teaches inert gas (nitrogen) is introduced to the combustion chamber to control the temperature of the combustion jet, specifically the increase of amount of inert gas lower the temperature of the combustion steam (abstract, paragraph 0046, 0052); and Ajdelsztajn teaches cooling the feedstock in the combustion stream is desired to preclude too much melting of the feedstock (paragraphs 0024), but too much cooling of the combustion steam by inert gas is not desired due to formation of impure combustion gases (paragraph 0023). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the amount of the air (comprising inert gas nitrogen) of the oxidant mixture in the process based on the combined teaching of Ajdelsztajn and Kawakita. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.V.L/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717